                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                DANVILLE DIVISION


     UNITED STATES OF AMERICA                       )
                                                    )
            v.                                      )   Criminal Action No.: 4:18-CR-00011
                                                    )
     PHILLIP DAEKWON MILES,                         )
                                                    )
            Defendant.                              )


                     RESPONSE REGARDING JURY QUESTIONNAIRE

            Comes now the defendant, Phillip Daekwon Miles, by counsel, and submits this response

     to the Court’s Order, ECF 441, directing the parties to file any comments, suggestions, or

     objections regarding the Jury Questionnaire.

     1. We join the objections made and the suggestions offered by Defendant Deshaun Lamar Trent

        in his Response, ECF 450, at pages 2-5, under the heading “II: Revised Questions.” We

        further join and adopt the reasoning offered by Defendant Kevin Trent in his Response, ECF

        451 at pages 1-2.


     2. Like the suggestion offered by Defendant Kanas Trent in his Response, ECF 454, on page 1,

        regarding the potential juror’s prior employment, we suggest a follow-up question for the

        potential juror who answers, in response to the Court’s proposed Question 6, that he or she is

        retired. That is: “If you are retired, where were you working when you retired and what was

        the nature of that work?”


                                          Respectfully submitted,

                                          PHILLIP DAEKWON MILES

                                          By Counsel

                                          s/ M. Tyson Daniel ____________
Case 4:18-cr-00011-MFU-RSB Document 455 Filed 05/09/19 Page 1 of 2 Pageid#: 1735
     M. Tyson Daniel, Esq. (VSB# 43979)
     MAGEE GOLDSTEIN LASKY & SAYERS PC
     310 First Street SW, Suite 1200
     Roanoke, Virginia 24011
     Telephone: (540) 343-9800
     Facsimile: (540) 343-9898
     Email: tdaniel@mglspc.com

     Cary B. Bowen, Esq. (VSB# 17313)
     BOWEN, CLEMENTS & FAVRET, PLLC
     8740 Landmark Road
     Richmond, Virginia 23228
     Telephone: (804) 801-5939
     Facsimile: (804) 597-0067
     Email: cbowen@carybowenlaw.com

     Counsel for Defendant



                                    CERTIFICATE OF SERVICE

            I, M. Tyson Daniel, Esq., hereby certify that, on this 9th day of May 2019, I electronically

     filed the foregoing Response with the Clerk of the Court using the CM/ECF system, which will

     send a notification of such filing to all counsel of record.



                                                       /s/ M. Tyson Daniel
                                                      Counsel for Defendant




Case 4:18-cr-00011-MFU-RSB Document 455 Filed 05/09/19 Page 2 of 2 Pageid#: 1736
